

116 S2912 RS: Blackwater Trading Post Land Transfer Act
U.S. Senate
2019-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 557116th CONGRESS2d SessionS. 2912[Report No. 116–270]IN THE SENATE OF THE UNITED STATESNovember 20, 2019Ms. McSally (for herself and Ms. Sinema) introduced the following bill; which was read twice and referred to the Committee on Indian AffairsSeptember 24, 2020Reported by Mr. Hoeven, without amendmentA BILLTo direct the Secretary of the Interior to take certain land located in Pinal County, Arizona, into
			 trust for the benefit of the Gila River Indian Community, and for other
 purposes.1.Short titleThis Act may be cited as the Blackwater Trading Post Land Transfer Act.2.DefinitionsIn this Act:(1)Blackwater trading Post LandThe term Blackwater Trading Post Land means the approximately 55.3 acres of land as depicted on the map that—(A)is located in Pinal County, Arizona, and bordered by Community land to the east, west, and north and State Highway 87 to the south; and(B)is owned by the Community.(2)CommunityThe term Community means the Gila River Indian Community of the Reservation.(3)MapThe term map means the map entitled Results of Survey, Ellis Property, A Portion of the West ½ of Section 12, Township 5 South, Range 7 East, Gila and Salt River Meridian, Pinal County, Arizona and dated October 15, 2012.(4)ReservationThe term Reservation means the land located within the exterior boundaries of the reservation created under sections 3 and 4 of the Act of February 28, 1859 (11 Stat. 401, chapter LXVI), and Executive orders of August 31, 1876, June 14, 1879, May 5, 1882, November 15, 1883, July 31, 1911, June 2, 1913, August 27, 1914, and July 19, 1915, and any other lands placed in trust for the benefit of the Community.(5)SecretaryThe term Secretary means the Secretary of the Interior.3.Land taken into trust for benefit of the gila river indian community(a)In generalThe Secretary shall take the Blackwater Trading Post Land into trust for the benefit of the Community, after the Community—(1)conveys to the Secretary all right, title, and interest of the Community in and to the Blackwater Trading Post Land;(2)submits to the Secretary a request to take the Blackwater Trading Post Land into trust for the benefit of the Community;(3)conducts a survey (to the satisfaction of the Secretary) to determine the exact acreage and legal description of the Blackwater Trading Post Land, if the Secretary determines a survey is necessary; and(4)pays all costs of any survey conducted under paragraph (3).(b)Availability of mapNot later than 180 days after the Blackwater Trading Post Land is taken into trust under subsection (a), the map shall be on file and available for public inspection in the appropriate offices of the Secretary.(c)Lands taken into trust part of reservationAfter the date on which the Blackwater Trading Post Land is taken into trust under subsection (a), the land shall be treated as part of the Reservation.(d)GamingClass II and class III gaming under the Indian Gaming Regulatory Act (25 U.S.C. 2701 et seq.) shall not be allowed at any time on the land taken into trust under subsection (a).(e)DescriptionNot later than 180 days after the date of enactment of this Act, the Secretary shall cause the full metes-and-bounds description of the Blackwater Trading Post Land to be published in the Federal Register. The description shall, on publication, constitute the official description of the Blackwater Trading Post Land.September 24, 2020Reported without amendment